Citation Nr: 1800584	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-06 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for gastroenteritis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION


The Veteran had active service from June 1983 to October 1986.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefit being sought.  

In March 2014, the Veteran requested a hearing before a Veterans Law Judge, and one was scheduled to take place in June 2017.  However, in a correspondence dated in June 2017, the Veteran requested a postponement.  The Veteran was subsequently scheduled for another hearing in August 2017 but failed to report without good cause.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (d), (e) (2017).  


FINDING OF FACT

The probative evidence does not show that the Veteran has gastroenteritis due to an incident of service.  


CONCLUSION OF LAW

The criteria for service connection for gastroenteritis are not met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § § 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA's duty to notify was satisfied by a July 2011 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board finds that the duty to assist requirements has been fulfilled.  All relevant, identified, and available evidence was obtained, including lay statements, and have been associated with the record.  The Veteran has not referred to any additional, unobtained, relevant and available evidence.  

The Board finds that an examination is not needed to decide this claim.  VA must provide a medical examination in a service-connection claim when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or a disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 81 (2006); 38 U.S.C. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4).  

Here, as will be discussed in more detail below, there is no competent and credible evidence that the Veteran currently has gastroenteritis.  Therefore, pertinent factors in determining whether a medical examination and opinion are necessary are not satisfied, and the Board resultantly declines to afford him an examination concerning this claim.  Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010).  The Veteran's belief that he has gastroenteritis because of one "resolving" incident in service is insufficient to trigger the duty to assist by scheduling a VA compensation examination and opinion.  

II.  Service Connection for Gastroenteritis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1131 (2012); 38 C.F.R. § 3.303 (2017).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303 (a), (b), 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2017); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows or fails to show, on the claim.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C. § 5107 (2012).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. 38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  
In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran contends that he has gastroenteritis that was incurred in service.  

The Veteran's service treatment records (STRs) dated in February 1985 indicate that the Veteran was seen for complaints of diarrhea and vomiting.  The attending physician diagnosed him with "resolving gastroenteritis."  

The separation examination dated in July 1986 noted that the Veteran's abdomen, viscera, anus, and rectum were normal.  The Veteran reported no indigestion, stomach or intestinal issues.  

Post-service treatment notes indicate that the Veteran was admitted to a hospital facility from February 1992 to March 1992, for complaints of subjective fevers, intermittent low-volume diarrhea, with abdominal pain, "for the last month and vomiting for the last week before admission."  Upon discharge, one of the diagnoses was "history of intermittent diarrhea, nausea, and vomiting."  

Post-service treatment notes dated in June 1996 indicate that the Veteran complained of diarrhea and rectal pain.  The physician noted that the Veteran had "a history of Crohn's Disease, diagnosed in 1992."  The physician also noted that the Veteran had a diagnosis of hemorrhoids.  

Clinic notes dated in November 2005 indicate that the Veteran's gastrointestinal disorder was first observed in November 1996.  Further, Clinic notes dated in September 2006 indicate that the Veteran was seen for complaints of gastrointestinal complaints.  The Veteran notified the physician that he had a history of Crohn's Disease.  A complete blood count (CBC) was ordered.  In August 2007, the Veteran reported having problems with "Crohn's disease with recurrent anal fistula."  The physician ordered "no exam since this is a chronic problem."  

During the period on appeal, no private and VA medical reports indicate the Veteran was treated or diagnosed with gastroenteritis.  Rather, the reports indicate a diagnosis of Crohn's Disease.  Here, the Veteran does not indicate an occasion, treatment, or evaluation when he was diagnosed with gastroenteritis, post service.  Additionally, he has not described any current symptoms associated with the claimed gastroenteritis disorder.

The Board has considered the Veteran's lay statements.  He is competent to describe observable symptoms such as vomiting, crampy abdominal pain, loss of appetite, nausea, and diarrhea.  Because there is no universal rule as to competence on this issue, the Board must determine on a case by case basis whether a particular condition is the type of condition that is within the competence of a layperson to provide an opinion as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Laypersons are competent to provide opinions on some medical issues.  Here, the Veteran's lay assertions are outweighed by the clinical evidence of record, which does not support his lay assertion of having gastroenteritis during the appeal period.  The Board notes that there has been one incident of a diagnosis of "resolving gastroenteritis," which the probative evidence of record shows resolved prior to the Veteran's denouement of service in October 1986.  

The record is void for a diagnosis of gastroenteritis or its residuals after service.  The Veteran in this case, is not competent to self-diagnose gastroenteritis or conclude that his observable symptoms are due his single episode of gastroenteritis in service instead of Crohn's Disease, a non service-connected disability.  The Board notes that service connection for Crohn's Disease was most recently denied in June 1995.  He does not have the necessary medical training, skills, or experience to determine the cause of his internal symptoms.  Since there is no diagnosis of gastroenteritis, active or inactive, during the appeal period, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319.  Accordingly, the preponderance of the evidence of record is against the claim.  Therefore, service connection for gastroenteritis is denied.  Gilbert, 1 Vet. App. 49 (1990).  


ORDER

Service connection for gastroenteritis is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


